      Case: 1:20-cv-01461 Document #: 25 Filed: 09/29/20 Page 1 of 1 PageID #:84




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MONIQUE M. WRIGHT,

      Plaintiff,                                     Case No. 1:20-cv-01461

 v.                                                  Honorable Charles P. Kocoras

 GENESIS FINANCIAL SOLUTIONS, INC.,

      Defendant.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, MONIQUE

M. WRIGHT and the Defendant GENESIS FINANCIAL SOLUTIONS, INC., through their

respective counsel that the above-captioned action is dismissed, with prejudice as to Defendant

GENESIS FINANCIAL SOLUTIONS, INC., pursuant to Federal Rule of Civil Procedure 41. Each

party shall bear its own costs and attorney fees.


Dated: September 29, 2020                           Respectfully Submitted,

 MONIQUE M. WRIGHT                                  GENESIS FINANCIAL SOLUTIONS, INC.

 /s/ Victor T. Metroff                              /s/ Morgan I. Marcus (with consent)
 Victor T. Metroff                                  Morgan I. Marcus
 Mohammed O. Badwan                                 Sessions, Fishman, Nathan & Israel
 SULAIMAN LAW GROUP, LTD.                           141 W. Jackson Boulevard
 2500 South Highland Avenue                         Suite 3550
 Suite 200                                          Chicago, Illinois 60604
 Lombard, Illinois 60148                            +1 312-578-0985
 +1 630-575-8181                                    mmarcus@sessions.legal
 vmetroff@sulaimanlaw.com
 mbadwan@sulaimanlaw.com
